Case 20-10343-LSS Doc5589 Filed 07/15/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC;,! Case No. 20-10343 (LSS)
Debtors. (Jointly Administered)
AFFIDAVIT OF SERVICE

I, Sandra Romero, am employed by Omni Agent Solutions, the Court appointed claims and
noticing agent for the Debtor in the above-captioned case. I hereby certify that on July 14, 2021 I caused
true and correct copies of the following document(s) to be served via first-class mail, postage pre-paid to
the names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Claim (re: Docket No. 5578)

Dated: July 14, 2021 Wap
y UO

Sandra Rometo

Omni Agent Solutions

5955 DeSoto Avenue, Suite #100
Woodland Hills, CA 91367

{State of California }

{ } ss.
{County of Los Angeles }

Subscribed and sworn to (or affirmed) before me on this
Romero, proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.

de, of Js , al by Sandra

 
  
 
  

   
 

DARLEEN SAHAGUN
Notary Public California
(os Angeles County
i Commission # 22350950
My Comm, Expires Feb 11, 2022

  
   

 

-
7
>»

Notary Pybee_

   

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Transferor:

Tran

tA

+
¢
¥
¢

Addressee:

Case 20-10343-LSS Doc 5589 _ Filed 07/15/21

EXHIBIT A

Plant Interscapes Inc

Dba Natura

Attn: Janice Marie Confer
6436 Babcock Rd

San Antonio, TX 78249

Fair Harbor Capital, LLC
Re: Plant Interscapes Inc

’ in aso
Attn: Fredric Glass

Ansonia Finance Station
P.O Box 237037
New York, NY 10023

PLANT INTERSCAPES INC
DBA NATURA

ATTN: JANICE MARIE CONFER
6436 BABCOCK RD

SAN ANTONIO, TX 78249

Page 2 of 2
